DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Response to Arguments
Examiner called applicant as requested prior to drafting the present Office action to determine if allowable subject matter could be negotiated. No agreed upon language was forthcoming following the interview.
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant argues that Haesendonckx does not teach a first flow that is not recirculated as claimed. However, examiner notes that Haesendonckx is not relied upon to teach this feature which is disclosed by the primary reference Maguire.
Applicant's arguments filed with respect to Haesendonckx having a single flow of gas have been fully considered but they are not persuasive. Examiner interprets the different temperature air flowing into the two chambers as being two flows, not a single flow.
Applicant's arguments filed with respect to Haesendonckx reusing the same air in the heating and [applicant’s invention, presumably] does not get dried have been fully considered but they are not persuasive. Haesendonckx in not relied upon for not reusing the same air, a feature found in Maguire.
Applicant's arguments filed with respect to Haesendonckx not having a second flow of gas have been fully considered but they are not persuasive. Downstream of 23 represents the second flow of gas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire (US 2015/0316320) in view of Haesendonckx (US 6,745,492).
Maguire discloses a process for drying granular polymeric material, comprising the steps of: dehumidifying said granular polymeric material by means of a first flow of gas introduced into said granular polymeric material at a first temperature (22, 24, fig. 1, [0022]); drying said granular polymeric material by applying a predefined vacuum level (28, 90); and transferring said dried granular polymeric material to a feed hopper for said granular polymeric material (16), wherein said first flow of gas is air that is taken from the environment and is not recirculated (abstract, fig. 1); wherein said first flow of gas is air that is taken from the environment and is not recirculated (air arrow leaving 12 in fig. 1); wherein said drying process is carried out in a drying hopper that is separated from the other hoppers (14, fig. 1), both upstream and downstream, by pressure-sealing elements (62, 64, fig. 1); wherein said drying step is carried out in a drying hopper (14), and wherein said granular polymeric material is transported by means of said second flow of gas (94, 98’ [0047], purge gas).
Maguire discloses the claimed invention except for dehumidifying said granular polymeric material by means of a first flow of gas introduced into said granular polymeric material at a first temperature of between 100°C and 150°C; heating said dehumidified granular polymeric material to a second temperature that is greater than said first temperature; drying said granular polymeric material heated to said second temperature; a feed hopper that is provided upstream of a machine for working said granular polymeric material; wherein said granular polymeric material is heated to said second temperature by means of a second flow of gas introduced into said granular polymeric material by means of a circuit for recirculating said second flow of gas.  Haesendonckx teaches dehumidifying said granular polymeric material by means of a first flow of gas introduced into said granular polymeric material at a first temperature of between 100°C and 150°C (claim 1); heating said dehumidified granular polymeric material to a second temperature that is greater than said first temperature (claim 1); drying said granular polymeric material heated to said second temperature (abstract, 3:8-28); a feed hopper that is provided upstream of a machine for working said granular polymeric material (5, 3, fig. 1); wherein said granular polymeric material is heated to said second temperature by means of a second flow of gas introduced into said granular polymeric material by means of a circuit for recirculating said second flow of gas (24, fig. 1) in order to promote the granulate to take a crystalline state so as to no longer agglomerate.  Maguire would benefit equally from promoting the granulate to take a crystalline state so as to no longer agglomerate.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with dehumidifying said granular polymeric material by means of a first flow of gas introduced into said granular polymeric material at a first temperature of between 100°C and 150°C; heating said dehumidified granular polymeric material to a second temperature that is greater than said first temperature; drying said granular polymeric material heated to said second temperature; a feed hopper that is provided upstream of a machine for working said granular polymeric material; wherein said granular polymeric material is heated to said second temperature by means of a second flow of gas introduced into said granular polymeric material by means of a circuit for recirculating said second flow of gas as taught by Haesendonckx in order to promote the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx as applied to claim 1 above.
Maguire discloses the claimed invention except for said first flow of gas is heated using a heat pump.  Instead, Maguire employs a heating element (24).  Employment of a heat pump condenser or a heating element or a heat exchanger is a simple substitution of one known prior art element for another to obtain predictable results.  In this case, claim 3 requires a heat pump to heat the granular matter whereas the prior art (Maguire) discloses the use of a heating element.  Both methods are well known means of generating heat and are selected by a designer based on the circumstances of a given application.  It is noted that no unexpected results are associated with the use of a heat pump to generate heat.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with said first flow of gas is heated using a heat pump since the use of a heat pump to generate heat is very well known in the art. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx as applied to claim 1 above and further in view of Tsutomu (US 5,341,576).
Maguire discloses the claimed invention except for said granular polymeric material is subjected to a post-heating step either during or after said drying step; wherein said granular polymeric material is post-heated by irradiation with microwaves; wherein said microwave irradiation is carried out during said drying step; wherein said post-heating step is carried out in said feed hopper.  Tsutomu teaches said granular polymeric material is subjected to a post-heating step either during or after said drying step (1, 2, fig. 1, during drying); wherein said granular polymeric material is post-heated by irradiation with microwaves (1, 2, fig. 1, microwave and dielectric heat); wherein said microwave irradiation is carried out during said drying step (1, 2, fig. 1, during drying) in order to reduce the cost of heating while drying to a desired level.  Maguire would benefit equally from reducing the cost of heating while drying to a desired level.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with said granular polymeric material is subjected to a post-heating step either during or after said drying step; wherein said granular polymeric material is post-heated by irradiation with microwaves; wherein said microwave irradiation is carried out during said drying step; wherein said post-heating step is carried out in said feed hopper as taught by Tsutomu in order to reduce the cost of heating while drying to a desired level. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx and in view of Peng (US 2021/0293479).
Maguire discloses a process for drying granular polymeric material, comprising - dehumidifying said granular polymeric material by a first flow of gas introduced into said granular polymeric material (in 30, fig. 1); drying said granular polymeric material by applying a predefined vacuum level; and transferring said dried granular polymeric material to a feed hopper (16) that is provided upstream of a machine for working said granular polymeric material, wherein said granular polymeric material is subjected to a post-heating step, after drying (being transferred to storage, 16, fig. 1).
Maguire discloses the claimed invention except for a first flow of gas introduced at a first temperature of between 100°C and 150°C: heating said dehumidified granular polymeric material to a second temperature that is greater than said first temperature; drying said granular polymeric material heated to said second temperature. Haesendonckx teaches a first flow of gas introduced at a first temperature of between 100°C and 150°C (claim 1): heating said dehumidified granular polymeric material to a second temperature that is greater than said first temperature (claim 1); drying said granular polymeric material heated to said second temperature (abstract, 3:8-28) in order to promote the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers. Maguire would benefit equally from promoting the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with a first flow of gas introduced at a first temperature of between 100°C and 150°C: heating said dehumidified granular polymeric material to a second temperature that is greater than said first temperature; drying said granular polymeric material heated to said second temperature as taught by Haesendonckx in order to promote the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers. 
Maguire discloses the claimed invention except for said granular material is subjected to a post-heating step, after drying, which is carried out in said feed hopper. Peng teaches said granular material (bee pollen, title) is subjected to a post-heating step, after drying, which is carried out in said feed hopper [0024] in order to reduce the microorganism count in the finished product.  Maguire would benefit equally from reducing the microorganism count in the finished product. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with said granular material is subjected to a post-heating step, after drying, which is carried out in said feed hopper as taught by Peng in order to reduce the microorganism count in the finished product. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx as applied to claim 1 above and further in view of Martin (US 2009/0203840).
Maguire discloses the claimed invention except for said granular polymeric material is post-heated in an inert atmosphere to a temperature above a maximum temperature at which it can be maintained in air; wherein said granular polymeric material is post-heated in an inert atmosphere to a temperature with a value which is less than 50°C lower than the melting temperature of said granular polymeric material.  Martin teaches said granular polymeric material is post-heated in an inert atmosphere [0104] to a temperature above a maximum temperature at which it can be maintained in air [0148]; wherein said granular polymeric material is post-heated in an inert atmosphere to a temperature with a value which is less than 50°C lower than the melting temperature of said granular polymeric material ([0104], [0148]) in order to avoid agglomeration.  Maguire would benefit equally from avoiding agglomeration.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with said granular polymeric material is post-heated in an inert atmosphere to a temperature above a maximum temperature at which it can be maintained in air; wherein said granular polymeric material is post-heated in an inert atmosphere to a temperature with a value which is less than 50°C lower than the melting temperature of said granular polymeric material as taught by Marin in order to avoid agglomeration. 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx
Maguire discloses a plant for drying granular polymeric material, comprising: at least one dehumidification hopper, which is connected to a dehumidification line, through which a first flow of gas for dehumidifying said granular polymeric material is introduced into said dehumidification hopper (12, hopper can be dehumidified by not operating heating element 24); at least one heating hopper is provided with a heating unit for heating said granular polymeric material (12, 24, fig. 1); wherein said first flow of gas is air that is taken from the environment and is not recirculated (abstract, fig. 1); at least one drying hopper, which is provided downstream of said heating hopper and is connected to a depressurization circuit, for obtaining a specified vacuum level in said drying hopper and for drying said granular polymeric material (12, 14, 26, 90); and at least one feed hopper, which is provided downstream of said drying hopper (16, fig. 1).
Maguire discloses the claimed invention except for at least one heating hopper  which is arranged downstream of said dehumidification hopper.  Instead Maguire discloses the potential to use the same hopper for both dehumidification and drying.  Examiner notes that making prior art elements integral or creating two elements to fill the role of what was a single prior art element is not novel without a showing of unexpected results.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with at least one heating hopper which is arranged downstream of said dehumidification hopper because reconfiguring a prior art element into two elements is no more than obvious without a showing of unexpected results. 
Maguire discloses the claimed invention except for heating said granular polymeric material to a second temperature that is higher than the temperature of said first flow of gas; at least one feed hopper, which is provided downstream of said drying hopper and upstream of a machine for working said granular polymeric material; further comprising a hearing unit provided in said feed hopper; wherein said granular polymeric material is heated to said second temperature by means of a second flow of gas introduced into said granular polymeric material by means of a circuit for recirculating said second flow of gas.  Haesendonckx teaches heating said granular polymeric material to a second temperature that is higher than the temperature of said first flow of gas (claim 1); at least one feed hopper, which is provided downstream of said drying hopper and upstream of a machine for working said granular polymeric material (5, 3, fig. 1); further comprising a heating unit provided in said feed hopper (23, 11, fig. 1); wherein said granular polymeric material is heated to said second temperature by means of a second flow of gas introduced into said granular polymeric material by means of a circuit for recirculating said second flow of gas (24, fig. 1) in order to promote the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers.  Maguire would benefit equally from promoting the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with heating said granular polymeric material to a second temperature that is higher than the temperature of said first flow of gas; at least one feed hopper, which is provided downstream of said drying hopper and upstream of a machine for working said granular polymeric material; further comprising a hearing unit provided in said feed hopper; wherein said granular polymeric material is heated to said second temperature by means of a second flow of gas introduced into said granular polymeric material by means of a circuit for recirculating said second flow of gas as taught by Haesendonckx in order to promote the granulate to take a crystalline state so as to no longer agglomerate for more efficient post processing of the granular polymers. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx as applied to claim 13 above and further in view of Tsutomu.
Maguire discloses the claimed invention except for said drying hopper is associated with a microwave-irradiating unit for heating said granular polymeric material.  Tsutomu teaches said drying hopper is associated with a microwave-irradiating unit for heating said granular polymeric material (1, 2, fig. 1) in order to reduce the cost of heating while drying to a desired level.  Maguire would benefit equally from reducing the cost of heating while drying to a desired level.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with said drying hopper is associated with a microwave-irradiating unit for heating said granular polymeric material as taught by Tsutomu in order to reduce the cost of heating while drying to a desired level. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Haesendonckx as applied to claim 15 above and further in view of Martin.
Maguire discloses the claimed invention except for said feed hopper is connected to an inert gas circuit.  Martin teaches said feed hopper is connected to an inert gas circuit [0148] in order to prevent agglomeration and oxidation of the granular material.  Maguire would benefit equally from preventing agglomeration and oxidation of the granular material.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Maguire with said feed hopper is connected to an inert gas circuit as taught by Martin in order to prevent agglomeration and oxidation of the granular material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762